Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an imaging lens having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claims 1 (with claims 3-5, 7, 10 and 12-15 all dependent on claim 1), an imaging lens comprising in order from an object side to an image side, a first lens with positive refractive power having a convex surface facing the object side near an optical axis, a second lens having negative refractive power near the optical axis, a third lens, a fourth lens, and a fifth lens with the negative refractive power having a concave surface facing the image side near the optical axis, wherein an image-side surface of said fifth lens is formed as an aspheric surface having at least one pole point in a position off the optical axis, and below conditional expressions (1), (2), (3) and (4) are satisfied:
(1)    10.00<vd3<39.00
(2)    0.25<T2/T3<1.00
(3)    0.50<r2/f<1.65
(4)    -5.00<r9/r10<-2.20, wherein
vd3: an abbe number at d-ray of the third lens,

T2: a distance along the optical axis from an image-side surface of the second lens to an object-side surface of the third lens,
T3: a distance along the optical axis from an image-side surface of the third lens to an object-side surface of the fourth lens,
r2: paraxial curvature radius of an image-side surface of the first lens, f: a focal length of the overall optical system of the imaging lens, r9: paraxial curvature radius of an object-side surface of the fifth lens, and r10: paraxial curvature radius of an image-side surface of the fifth lens; and as recited in independent claim 2 (with claims 6, 8, 9, 11 and 16-20 dependent on claim 2), of an imaging lens An imaging lens comprising in order from an object side to an image side, a first lens with positive refractive power having a convex surface facing the object side near an optical axis, a second lens having negative refractive power near the optical axis, a third lens, a fourth lens, and a fifth lens with the negative refractive power having a concave surface facing the image side near the optical axis, wherein an image-side surface of said fifth lens is formed as an aspheric surface having at least one pole point in a position off the optical axis, an image-side surface of said first lens is a concave surface facing the image side near the optical axis, an object-side surface of said second lens is a convex surface facing the object side near the optical axis, said fourth lens has the positive refractive power near the optical axis, composite refractive power of said fourth lens and said fifth lens is negative near the optical axis, and below conditional expressions (1) and (4) are satisfied:
(1) 10.00<vd3<39.00
(4)    -5.00<r9/r10<-2.20, wherein

r9: paraxial curvature radius of an object-side surface of the fifth lens, and r10: paraxial curvature radius of an image-side surface of the fifth lens.
Please note that the copy of the claims filed as part of a pre-amendment on 2-24-20, wherein the claims are labeled properly with their proper status, such as “Original,” “Amended” and “New,” which were utilized for the present examination resulting in this office action. Since it was a bit confusing as to which copy of the claims the Applicants wanted to be utilized, the Examiner chose the amended copy of the claims believing that the Applicants intended to amend the claimed invention and hopes this has helped to bring the prosecution forward, i.e. did not delay the examination in any way. If this decision was incorrect, please respond to this office action with a complete explanation of what copy should have been used and why. The Examiner appreciates the Applicants’ assistance with this matter.
An object of the present invention is to provide an imaging lens with high resolution which satisfies demand of the wide field of view, the low-profileness and the low F-number in well balance and excellently corrects aberrations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 26 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The substitute specification filed 4-8-20 has been entered because it conforms to 37 CFR 1.125(b) and (c) as required.

Drawings
The drawings were received on 7-10-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements for imaging lens systems:
		Lin et al				U.S. Patent 8,310,768 B2
		Hashimoto				U.S. Patent 9,678,306 B2
		Sato					U.S. Patent Pub. 2011/0164327 A1
		Kubota				U.S. Patent Pub. 2011/0249347 A1
		Tang et al				U.S. Patent Pub. 2012/0087020 A1
		Tang et al				U.S. Patent Pub. 2012/0162784 A1
		Sano et al				U.S. Patent Pub. 2013/0176469 A1
		Lai					U.S. Patent Pub. 2014/0063619 A1
		Shinohara				U.S. Patent Pub. 2014/0347745 A1
		Yoneyama et al			U.S. Patent Pub. 2015/0070787 A1
		Ota et al				U.S. Patent Pub. 2015/0085381 A1
		Hsu et al				U.S. Patent Pub. 2015/0098010 A1

		Hsu					U.S. Patent Pub. 2016/0124182 A1
		Hashimoto				U.S. Patent Pub. 2016/0154215 A1
		Hsu et al				U.S. Patent Pub. 2016/0161722 A1
		Chung et al				U.S. Patent Pub. 2016/0252708 A1
		Hashimoto et al			U.S. Patent Pub. 2016/0306143 A1
		Chen					U.S. Patent Pub. 2018/0024327 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872